Exhibit 10.1

REHABCARE GROUP, INC.

TERMINATION COMPENSATION AGREEMENT

 

This agreement (“Agreement”) has been entered into as of the 11th day of
December, 2007, by and between RehabCare Group, Inc., a Delaware corporation
(the “Company”), and John H. Short, PhD, an individual (the “Executive”). This
Agreement shall replace the Termination Compensation Agreement executed between
the Company and the Executive as of March 10, 2006.

RECITALS

The Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as the
Company’s President and Chief Executive Officer and to assure that the Company
will have the continued dedication of the Executive, notwithstanding the
possibility or occurrence of a Change in Control (as defined below). The Board
desires to provide for the continued employment of the Executive as President
and Chief Executive Officer on terms competitive with those of other
corporations, and the Executive is willing to rededicate himself and continue to
serve the Company as its President and Chief Executive Officer. Additionally,
the Board believes it is imperative to diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
potential or pending Change in Control and to encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
potential or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon any termination after a Change in
Control and certain terminations of employment prior to a Change in Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied. Therefore, in order to accomplish these objectives, the Board
has caused the Company to enter into this Agreement. The Board’s method for
determining potential total compensation for the Executive is consistent with
the policies, procedures and methodology as stated in the Executive Compensation
Section of the Company’s most current Proxy Statement as of the date of this
Agreement.

IT IS AGREED AS FOLLOWS:

Section 1:

Definitions and Construction.

1.1          Definitions. For purposes of this Agreement, the following words
and phrases, whether or not capitalized, shall have the meanings specified
below, unless the context plainly requires a different meaning.

1.1(a)     “Accrued Obligations” has the meaning set forth in Section 4.1(a) of
this Agreement.

1.1(b)     “Annual Base Salary” has the meaning set forth in Section 2.4(a) of
this Agreement.

 

1.1(c)

“Board” means the Board of Directors of the Company.

 

 

1.1(d)

“Cause” has the meaning set forth in Section 3.3 of this Agreement.

 

 

 

1

820407.2

 



 

 

 

1.1(e)

“Change in Control” means:

(i)            The acquisition by any individual, entity or group, or a Person
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
ownership of thirty percent (30%) or more of either (a) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); or

(ii)           Individuals who, as the date hereof; constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, as a member of the
Incumbent Board, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

(iii)          Consummation of a transaction or series of transactions which
results in a reorganization, merger or consolidation, in each case, unless,
following such reorganization, merger or consolidation, (a) more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (b) no Person
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation,
entitled to vote generally in the election of directors and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;

(iv)          Consummation of a transaction or series of transactions which
results in (a) a complete liquidation or dissolution of the Company or (b) the
sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (1) more than forty percent (40%) of; respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding

 

 

2

820407.2

 



 

Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person beneficially owns, directly or indirectly, thirty
percent (30%) or more of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (3) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company.

1.1(f)      “Change in Control Date” means the date that the Change in Control
first occurs.

1.1(g)     “Company” has the meaning set forth in the first paragraph of this
Agreement and, with regard to successors, in Section 6.2 of this Agreement.

 

1.1(h)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.1(i)      “Date of Termination” has the meaning set forth in Section 3.7 of
this Agreement. In all cases, a “Date of Termination” shall occur upon
separation from service from the Company and all of its affiliates, as defined
in Treasury regulations under Section 409A of the Code.

 

1.1(j)

“Disability” has the meaning set forth in Section 3.2 of this Agreement.

1.1(k)     “Disability Effective Date” has the meaning set forth in Section 3.2
of this Agreement.

1.1(l)      “Effective Date” means the date of this Agreement specified in the
first paragraph of this Agreement.

1.1(m)   “Employment Period” means the period beginning on the Effective Date
and ending on the later of (i) December 31, 2011, or (ii) December 30 of any
succeeding year during which notice is given by either party (as described in
Section 2.1 of this Agreement) of such party’s intent not to renew this
Agreement.

 

1.1(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.1(o)     “Excise Tax” has the meaning set forth in Section 4.2(f)(i) of this
Agreement.

 

1.1(p)

“Good Reason” has the meaning set forth in Section 3.4 of this Agreement.

1.1(q)     “Gross-Up Payment” has the meaning set forth in Section 4.2(f)(i) of
this Agreement.

1.1(r)      “Incumbent Board” has the meaning set forth in Section 1.1(e)(ii) of
this Agreement.

 

 

 

3

820407.2

 



 

 

1.1(s)     “Notice of Termination” has the meaning set forth in Section 3.6 of
this Agreement.

1.1(t)      “Other Benefits” has the meaning set forth in Section 4.1(e) of this
Agreement.

1.1(u)     “Outstanding Company Common Stock” has the meaning set forth in
Section 1.1(e)(i) of this Agreement.

1.1(v)     “Outstanding Company Voting Securities” has the meaning set forth in
Section 1.1(e)(i) of this Agreement.

 

1.1(w)

“Payment” has the meaning set forth in Section 4.2(f)(i) of this Agreement.

1.1(x)     “Person” means any “person” within the meaning of Sections 13(d) and
14(d) of the Exchange Act.

1.1(y)     “Prorated Target Bonus” has the meaning set forth in Section 4.2(a)
of this Agreement.

1.1(z)     “Retirement” means termination of employment at age 65 or later with
at least five (5) years of service. For purposes of this definition of
Retirement, years of service shall be counted as full employment years.

1.1(aa)   “Specified Employee” has the meaning set forth in Section 4.9 of this
Agreement.

1.1(bb)  “Target Bonus” has the meaning set forth in Section 2.4(b) of this
Agreement.

1.1(cc)   “Term” means the period that begins on the Effective Date and ends on
the earlier of: (i) the Date of Termination, or (ii) the close of business on
the later of December 31, 2011 or December 31st of any renewal term.

1.2          Gender and Number. When appropriate, pronouns in this Agreement
used in the masculine gender include the feminine gender, words in the singular
include the plural, and words in the plural include the singular.

1.3          Headings. All headings in this Agreement are included solely for
ease of reference and do not bear on the interpretation of the text.
Accordingly, as used in this Agreement, the terms “Article” and “Section” mean
the text that accompanies the specified Article or Section of the Agreement.

1.4          Applicable Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Missouri, without reference
to its conflict of law principles.

 

 

 

4

820407.2

 



 

 

Section 2:

Terms and Conditions of Employment.

2.1          Period of Employment. The Executive shall remain in the employ of
the Company throughout the Term of this Agreement in accordance with the terms
and provisions of this Agreement. This Agreement will automatically renew for
annual one-year periods unless either party gives the other written notice, by
September 30, 2011, or September 30 of any succeeding year, of such party’s
intent not to renew this Agreement.

 

2.2

Positions and Duties.

2.2(a)     Throughout the Term of this Agreement, the Executive shall serve as
President and Chief Executive Officer of the Company subject to the reasonable
directions of the Board. The Executive shall have such authority and shall
perform such duties as are specified by the Bylaws of the Company and the Board
for the office of President and Chief Executive Officer, subject to the control
exercised by the Board from time to time. In addition, each year throughout the
Term that the Executive serves as the President and Chief Executive Officer of
the Company, the Executive shall be nominated by the Compensation and
Nominating/Corporate Governance Committee and/or the Board for election as a
director at the annual meeting of stockholders of the Company.

2.2(b)     Throughout the Term of this Agreement (but excluding any periods of
vacation and sick leave to which the Executive is entitled), the Executive shall
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and shall use his reasonable best efforts to
perform faithfully and efficiently such responsibilities as are assigned to him
under or in accordance with this Agreement; provided that, it shall not be a
violation of this Section 2.2(b) for the Executive to (i) serve on corporate,
civic or charitable boards or committees with or without compensation, (ii)
deliver lectures or fulfill speaking engagements, with or without compensation,
or (iii) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement, violate the
terms of this Agreement or any other agreement between Executive and the
Company, or violate the Company’s conflict of interest policy or any applicable
law.

2.3          Situs of Employment. Throughout the Term of this Agreement, the
Executive’s services shall be performed at and out of the Company’s executive
offices located in the greater St. Louis, Missouri metropolitan area. It is
understood and agreed that the President and CEO of the Company should be based
in and office and work out of the Company’s executive offices in the St. Louis
metropolitan area.

 

2.4

Compensation.

2.4(a)     Annual Base Salary. At the date of this Agreement, the Executive will
be paid a base salary (“Annual Base Salary”) at an annual rate of Five Hundred
Ninety-Six Thousand Dollars ($596,000), which shall be paid in equal or
substantially equal semi-monthly installments. During the Term of this
Agreement, the Annual Base Salary payable to the Executive shall be reviewed at
least annually and shall be increased at the discretion of the Board or the
Compensation and Nominating/Corporate Governance Committee of the Board but
shall not be reduced.

 

 

 

5

820407.2

 



 

 

2.4(b)     Incentive Bonuses. In addition to Annual Base Salary, the Executive
shall be awarded the opportunity to earn an incentive bonus on an annual basis
under any incentive compensation plan which is generally available to other peer
executives of the Company. The Board of Directors or the Compensation and
Nominating/Corporate Governance Committee shall establish at the beginning of
each calendar year a target incentive award equal to a designated percentage of
the Executive’s Annual Base Salary paid during that plan year, which percentage
shall not be less than seventy percent (70%) for calendar year 2008 (the “Target
Bonus”). The Board and/or the Compensation and Nominating/Corporate Governance
Committee may also establish minimum and maximum incentive bonus opportunities
on an annual basis in addition to the Target Bonus. The Board of Directors or
the Compensation and Nominating/Corporate Governance Committee shall be
exclusively responsible for decisions relating to administration of the
executive incentive plans.

2.4(c)     Incentive, Savings and Retirement Plans. Throughout the Term of this
Agreement, the Executive shall be entitled to participate in all equity
incentive, savings and retirement plans generally available to other peer
executives of the Company.

(i)            In 2008, the Executive shall receive (1) a grant of restricted
stock with a value of $539,656 as of January 2, 2008, the date of grant, which
shall vest after January 2, 2011; and (2) on January 2, 2008, a grant of
performance shares with a target value equal to $539,656 as of the date of grant
which shall be based on a 3-year performance period—the ultimate number of
performance shares granted shall be subject to adjustment at the end of the
3-year performance period on the basis of performance targets compared to actual
performance in accordance with the schedule set forth on Exhibit 1.

(ii)           For calendar years 2009, 2010 and 2011, the Committee shall
solicit the median total compensation opportunity for the Chief Executive
Officers of comparable companies from a nationally-recognized source. At each of
the Committee’s February meetings, the Committee shall establish the Executive’s
total compensation opportunity for the next calendar year based on the results
of this comparison, as adjusted by the Committee based on recommendations from
its independent consultant (“Comparison Total Compensation”). The Executive’s
aggregate long-term incentive opportunity amount for the next calendar year
shall be determined by subtracting his Annual Base Salary and Incentive Bonus
for the calendar year (as determined by the Committee pursuant to Sections
2.4(a) and 2.4(b)) from the Comparison Total Compensation. This aggregate
long-term incentive opportunity amount shall be divided equally each calendar
year between an award which vests after three (3) years of service and a
performance-based award which vests after three (3) years if certain performance
standards based on achieving a 3-year earnings per share, revenue growth, return
on earnings and/or other suitable equity return measure determined by the
Committee are achieved. The actual number of performance shares shall be subject
to adjustment at the end of the stated 3-year performance period on the basis of
performance targets compared to actual performance in accordance with the
schedule set forth on Exhibit 1.

(iii)        Upon the Executive’s Retirement, any restricted stock, stock option
or other awards will continue to vest as if the Executive were still employed by
the Company. In addition, earned performance shares shall be paid following the
Executive’s Retirement as if he were still employed by the Company on the last
day of the performance

 

 

6

820407.2

 



 

period. For each 3-year performance period during the Term, the financial
metrics for receiving a payout will be established by the Board or the Committee
in its discretion and otherwise determined by the terms of a long-term incentive
or equity plan of the Company. Nothing herein prevents the Company from
terminating or changing any long-term incentive or equity plan in its
discretion, subject to a participant’s right under the plan as to any incentive
award which has already been earned.

2.4(d)     Welfare Benefit Plans. Throughout the Term of this Agreement (and
thereafter, subject to Section 4.1(d) or 4.2(d) hereof), the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent generally available to other peer executives of the Company.
Throughout the Term, the Executive also will be eligible to participate in any
nonqualified supplemental retirement program hereafter established for senior
executives of the Company generally, subject to and on the same terms applicable
to such other senior executives generally.

2.4(e)     Expenses. Throughout the Term of this Agreement, the Executive shall
be entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company.

2.4(f)      Fringe Benefits. Throughout the Term of this Agreement, the
Executive shall be entitled to such fringe benefits as generally are provided to
other peer executives of the Company.

2.4(g)     Office and Support Staff. Throughout the Term of this Agreement, the
Executive shall be entitled to an office or offices at the Company’s executive
offices in the greater St. Louis, Missouri metropolitan area of a size and with
furnishings and other appointments, and to personal secretarial and other
assistance, as are generally provided to other peer executives of the Company.

2.4(h)     Vacation. Throughout the Term of this Agreement, the Executive shall
be entitled to paid vacation in accordance with the plans, policies, programs
and practices as are generally provided to other peer executives of the Company.

Section 3:

Termination of Employment.

3.1          Death. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period.

3.2          Disability. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Disability set forth below), the Company may give to the
Executive written notice in accordance with Section 7.2 of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the thirtieth (30th) day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the thirty (30) days after such receipt, the Executive
shall not have returned to full-time performance of the

 

 

7

820407.2

 



 

Executive’s duties. For purposes of this Agreement, “Disability” shall mean that
the Executive has been unable with reasonable accommodation to perform the
services required of the Executive hereunder on a full-time basis for a period
of one hundred eighty (180) consecutive business days by reason of a physical
and/or mental condition. “Disability” shall be deemed to exist when certified by
a physician selected by the Company and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably). The Executive will submit to such medical or psychiatric
examinations and tests as such physician deems necessary to make any such
Disability determination.

3.3          Termination for Cause or without Cause. The Company may terminate
the Executive’s employment during the Employment Period for “Cause,” which shall
mean termination based upon: (i) the Executive’s willful and continued failure
to substantially perform his duties with the Company (other than as a result of
incapacity due to physical or mental condition), after a written demand for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Executive has not substantially
performed his duties, (ii) the Executive’s commission of an act constituting a
criminal offense that would be classified as a felony under the applicable
criminal code or involving moral turpitude, dishonesty, or breach of trust, or
(iii) the Executive’s material breach of any provision of this Agreement. For
purposes of this Section, no act or failure to act on the Executive’s part shall
be considered “willful” unless done, or omitted to be done, without good faith
and without reasonable belief that the act or omission was in the best interest
of the Company. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause unless and until (i) he receives a Notice of
Termination from the Company, (ii) he is given the opportunity, with counsel, to
be heard before the Board, and (iii) the Board finds, in its good faith opinion,
that the Executive was guilty of the conduct set forth in the Notice of
Termination. The Company also may terminate the Executive’s employment at any
time during the Employment Period without Cause.

3.4          Termination by Executive for Good Reason. The Executive may
terminate his employment with the Company during the Employment Period for “Good
Reason,” which shall mean termination based upon: (i) the assignment to the
Executive of any duties inconsistent in any respect with the position (including
offices, titles and reporting requirements), authority, duties and
responsibilities held by the Executive as of the date of this Agreement or any
other action by the Company which results in a material diminution in such
position, authority, duties and responsibilities; (ii) any reduction in
Executive’s Annual Base Salary, other than a reduction in the Executive’s Annual
Base Salary which is the same percentage reduction, not in excess of 10%, as
made to the annual base salaries of all senior executives of the Company; (iv)
any reduction in Executive’s annual Target Bonus, other than a reduction in the
Executive’s Target Bonus which is the same percentage reduction, not in excess
of 10%, as made to the target bonuses of all senior executives of the Company;
or (v) a material breach by the Company of any provision of this Agreement.
Notwithstanding the preceding, assignment, with the mutual written consent of
the Company and Executive, of one or more of Executive’s titles or authorities
to another senior level executive who reports to the Executive shall not
constitute Good Reason. Executive shall notify Company in writing if he believes
Good Reason exists. Executive shall set forth in reasonable detail why Executive
believes Good Reason exists; provided, however, that Executive must provide, in
accordance with Section 7.2, the Company with written notice of Good Reason
within a period not to exceed 30 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition. Any
termination of the Executive’s employment after such 30-day cure period shall be

 

 

8

820407.2

 



 

subject to a delivery of a Notice of Termination by the Executive to the Company
in the manner prescribed in Section 3.6.

3.5          Voluntary Termination by the Executive. The Executive may
voluntarily terminate his employment with the Company for any reason or for no
reason at any time during the Employment Period.

3.6          Notice of Termination. Any termination by the Company for Cause,
without Cause, or Disability, or by the Executive for any reason or no reason,
shall be communicated by Notice of Termination to the other party, given in
accordance with Section 7.2. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined in Section 3.7
hereof) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than fifteen (15) days after the
giving of such notice). The failure of the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.

3.7          Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the Date of
Termination shall be the date of receipt by the Executive of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be, or (iii) if the Executive’s employment is
voluntarily terminated by the Executive for any reason or no reason, the Date of
Termination shall be a date specified in the Notice of Termination, (iv) if the
Executive’s employment is terminated by the Company other than for Cause, death,
or Disability, the Date of Termination shall be the date of receipt by the
Executive of the Notice of Termination.

Section 4:

Certain Benefits Upon Termination.

4.1          Termination Without Cause or Timely Termination for Good Reason
Prior to a Change in Control. Subject to the provisions of Section 4.9, if,
prior to a Change in Control during the Employment Period, the Company
terminates the Executive’s employment without Cause or the Executive terminates
his employment with the Company for Good Reason within forty-five (45) days of
the expiration of the Company’s 30-day cure period described in Section 3.4, the
Executive shall be entitled to the payment of the benefits provided below:

4.1(a)     Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the sum of (1) the
Executive’s accrued salary through the Date of Termination, and (2) any accrued
and unused paid days off; in each case to the extent not previously paid. In
addition, Executive shall be entitled to the accrued benefit payable to the
Executive under any deferred compensation plan, program or arrangement in which
the Executive is a participant subject to the computation of benefits and
payment provisions of such plan, program or arrangement. All of the amounts due
and owing to the Executive pursuant to this

 

 

9

820407.2

 



 

Section 4.1(a) are hereinafter referred to collectively as the “Accrued
Obligations”. Payment under any annual or long term cash incentive plan shall be
determined and governed solely by the terms of the applicable plan.

4.1(b)     Annual Base Salary and Target Bonus Continuation. For a period of
twenty-four (24) months beginning in the month after the Date of Termination,
the Company shall pay to the Executive on a monthly basis one-twelfth of an
amount equal to the sum of (1) Executive’s then-current Annual Base Salary for
the year in which the Date of Termination occurs and (2) the average of the
annual incentive bonuses paid to the Executive with respect to the three fiscal
years of the Company ending before the Date of Termination. Such monthly
payments shall be made on the first day of each month during the payment period.
Payments under any long term cash incentive plan or equity incentive plan are
not part of or included in this calculation.

4.1(c)     Stock-Based Awards. To the extent not otherwise provided for or
prohibited under the terms of the Company’s stock-based benefit plans or the
Executive’s grant agreement, all stock-based awards held by the Executive that
have not expired and are scheduled to vest and/or become exercisable within six
(6) months after the Date of Termination in accordance with their respective
terms, shall vest and/or become exercisable as of the Date of Termination and
shall remain exercisable after the Date of Termination in accordance with the
original terms of their respective grant agreements. For the purpose of
calculating the amount of performance stock vested from performance periods that
have not been completed as of the Date of Termination, the stock shall be
treated as vested in the amount which is determined by a fraction multiplier,
the denominator of which is 36 and the numerator is the number of months in the
performance period which have elapsed at the Date of Termination and the number
of shares shall be calculated on the assumption that performances targets were
met. This provision also applies to terminations pursuant to Sections 4.3, 4.4
and 4.5 of this Agreement.

4.1(d)     Health Benefit Continuation. For twenty-four (24) months following
the Date of Termination, the Executive and his spouse and other dependents shall
continue to be covered by the medical, dental, vision and prescription drug
plan(s) maintained by the Company in which the Executive and his spouse or other
dependents were participating immediately prior to the Date of Termination;
provided that to the extent such continued coverage is not permitted under the
Company’s plans, for each of the twenty-four (24) months beginning in the month
the Date of Termination occurs, the Company will provide substantially similar
benefits or, at the Company’s option, pay to the Executive an amount, grossed up
for income and employment taxes thereon, equal to the dollar amount that would
have been paid by the Company for such coverage for the Executive and/or the
Executive’s family under the Company’s plan(s) during such period; provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or health benefits under another employer-provided
plan, program, practice or policy the medical and health benefits described
herein shall be immediately terminated upon the commencement of coverage under
the new employer’s plan, program, practice or policy.

4.1(e)     Outplacement. During the twelve 12-month period following the Date of
Termination, the Company shall provide to the Executive executive-level
outplacement services by a vendor selected by the Company.

 

 

 

10

820407.2

 



 

 

4.2          Benefits Upon a Change in Control. Subject to the provisions of
Section 4.9, if a Change in Control occurs during the Employment Period and
within two (2) years after the Change in Control Date (a) the Company terminates
the Executive’s employment without Cause, or (b) the Executive terminates
employment with the Company for Good Reason, then the Executive shall become
entitled to the payment of the benefits as provided below:

4.2(a)     Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the Accrued Obligations and
the “Prorated Target Bonus.” The Executive shall not be permitted to determine,
directly or indirectly, the taxable year of payment. For purposes of this
Agreement, the term “Prorated Target Bonus” means an amount determined by
multiplying the actual percentage of the Executive’s base salary that was to be
paid to the Executive as his Target Bonus in the year in which the Change in
Control Date occurs by the Executive’s then-current Annual Base Salary as of the
Date of Termination and prorating this amount by multiplying it by a fraction,
the numerator of which is the number of days during the then-current calendar
year that the Executive was employed by the Company up to and including the Date
of Termination and the denominator of which is 365. If the Target Bonus is
nonqualified deferred compensation, as defined in Code Section 409A and the
regulations thereunder, payment of the Prorated Target Bonus shall be delayed
until the date it would otherwise be paid in accordance with the Company’s
annual bonus plan if the Executive had continued in employment with the Company.
Payment under any long term cash incentive plan shall be determined and governed
solely by the terms of such plan.

4.2(b)     Severance Amount. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive as severance pay in a lump
sum, in cash, an amount equal to 2.99 times the sum of the Executive’s
then-current Annual Base Salary plus the average of the annual incentive bonuses
paid to the Executive with respect to the three fiscal years of the Company
ending before the Date of Termination. The Executive shall not be permitted to
determine, directly or indirectly, the taxable year of payment. Payments under
any long term cash incentive plan or equity incentive plan are not part of or
included in this calculation. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by Company to or for the benefit of the Executive (“Payments”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (“Code”), then the Severance Amount determined
under this Section 4.2(b) shall be decreased to the greatest amount that could
be paid to the Executive such that receipt of Payments would not give rise to
any such excise tax.

4.2(c)     Stock-Based Awards. To the extent not otherwise provided for or
prohibited under the terms of the Company’s stock-based benefit plans or the
Executive’s grant agreements, all stock-based awards and grants including
performance based grants held by the Executive that have not expired in
accordance with their respective terms shall vest and/or become fully
exercisable as of the Change in Control Date and shall remain exercisable after
the Change in Control Date in accordance with the original terms of the
respective grant agreements. Performance stock based grants shall be deemed to
have been fully performed and performance targets to have been met such that all
stock under said grants shall become fully vested at the Change in Control Date.

4.2(d)     Health Benefit Continuation. For twenty-four (24) months following
the Date of Termination, the Executive and his spouse and other dependents shall
continue to be

 

 

11

820407.2

 



 

covered by the medical, dental, vision and prescription drug plan(s) maintained
by the Company in which the Executive and his spouse or other dependents were
participating immediately prior to the Date of Termination; provided that to the
extent such continued coverage is not permitted under the Company’s plan(s), for
each of the twenty-four {24) months beginning in the month the Date of
Termination occurs, the Company will provide substantially similar benefits or,
at the Company’s option, pay to Executive an amount, grossed up for income and
employment taxes thereon, equal to the dollar amount that would have been paid
by the Company for such coverage for the Executive and/or the Executive’s family
under the Company’s plan(s) during such period; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or health benefits under another employer-provided plan, program,
practice or policy the medical and health benefits described herein shall be
immediately terminated upon the commencement of coverage under the new
employer’s plan, program, practice or policy.

4.2(e)     Outplacement. During the twelve (12) month period following the Date
of Termination, the Company shall provide to Executive executive-level
outplacement services by a vendor selected by the Company.

 

4.2(f)

Gross-up Payments.

(i)            Anything in this Agreement to the contrary notwithstanding, in
the event that it shall be determined that any payment by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
4.2(f)) (a “Payment”) would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment. Any
Gross-Up Payment required under this Section 4.2(f) shall be made on the April 1
of each of the three years immediately following the year in which the Date of
Termination occurred; provided that, in no event will a Gross-Up Payment be made
later than the end of the Executive’s taxable year following the taxable year in
which the Executive remits any Excise Tax. The intent of the parties is that the
Company shall be responsible in full for, and shall pay, any and all Excise Tax
on any Payments and Gross-up Payment(s) and any income and all excise and
employment taxes (including, without limitation, penalties and interest) imposed
on any Gross-up Payment(s) as well as any loss of deduction caused by or related
to the Gross-up Payment(s).

(ii)           Subject to the provisions of Section 4.2(f)(iii), all
determinations required to be made under this Section 4.2(f), including whether
and when a Gross-up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by the outside accounting firm that then audits the Company’s financial
statements (the “Accounting Firm”), which Accounting Firm shall provide detailed
supporting calculations both to the Company and to the Executive within fifteen
(15) business days of receipt of notice from the Company or the Executive that
there has been or will be a Payment.

 

 

12

820407.2

 



 

In the event that the Accounting Firm is serving as the accountant or auditor
for the Person effecting the Change in Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
“Accounting Firm” hereunder). All fees and expenses of the Accounting Firm shall
be paid solely by the Company. If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall furnish the Executive with a written
opinion that failure to report the Excise Tax on the Executive’s applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive in the absence of a material mathematical or legal
error. As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that the Gross-Up Payments will not have been made by the Company
that should have been made or that the Gross-Up Payments will have been made
that should not have been made, in each case consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 4.2(f)(iii) below and a payment of any Excise Tax
or any interest, penalty or addition to tax related thereto is determined to be
due, the Accounting Firm shall determine the amount of the underpayment of
Excise Taxes that has occurred and such underpayment and interest, penalty or
addition to tax shall be promptly paid by the Company to the Internal Revenue
Service in satisfaction of the Company’s original withholding obligations. In
the event that the Accounting Firm determines that an overpayment of Gross-Up
Payment(s) has occurred, the Executive shall be responsible for the immediate
repayment to the Company of such overpayment with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that the Executive shall have no duty or obligation whatsoever to repay such
overpayment if Executive’s receipt of the overpayment, or any portion thereof,
is included in the Executive’s income and the Executive’s repayment of the same
is not deductible by the Executive for federal or state income tax purposes.

(iii)          The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment of
the Excise Tax. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim by the Internal Revenue Service and the notification shall apprise
the Company of the nature of the claim and the date on which such claim is
required to be paid. The Executive shall not pay such claim prior to the
expiration of a 30-day period following the date on which the Executive has
given such notification to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is required). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

(A)          give the Company any information reasonably requested by the
Company relating to such claim;

(B)          take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(C)          cooperate with the Company in good faith in order to effectively
contest such claim; and relating to such claim; and

 

 

 

13

820407.2

 



 

 

(D)         permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest. Without
limitation on the foregoing provisions of this Section 4.2(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction or in one or more
appellate courts, as the Company shall determine. Any payment of an Excise Tax
by the Company under this section to reimburse the Executive shall be made no
later than the end of the Executive’s taxable year following the taxable year in
which the Executive remits any Excise Tax.

(iv)         In the event that the Payments do not exceed 110% of the greatest
amount that could be paid to the Executive such that receipt of payments would
not give rise to any excise tax under Code Section 4999, then the Payments due
under this Agreement shall be decreased to the greatest amount that could be
paid to Executive such that receipt of Payments would not give rise to any such
excise tax, provided however, any such reduction shall not reduce Executives
severance compensation by more than ten percent (10%) and any such reduction
shall be made only if said reduction reduces the Company’s excise tax obligation
be an amount equal to or greater than the reduction of Executive’s severance
compensation.

4.3          Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period (either prior or subsequent to a
Change in Control), this Agreement shall terminate without further obligations
to the Executive’s legal representatives under this Agreement, other than for
(i) payment of Accrued Obligations (as defined in Section 4.1(a)) (which shall
be paid to the Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within thirty (30) days of the Date of Termination) and (ii) the timely
payment or provision of any other benefits to which Executive’s beneficiaries
are entitled under the terms of any of the Company’s benefit plans or programs,
including death benefits pursuant to the terms of any plan, policy, or
arrangement of the Company. Payment under any long term cash incentive plan or
other incentive compensation plan shall be determined and governed solely by the
terms of the applicable plan.

4.4          Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period (either prior or
subsequent to a Change in Control), this Agreement shall terminate without
further obligations to the Executive, other than for (i) payment of Accrued
Obligations (as defined in Section 4.1(a)) (which shall be paid to the Executive
in a lump sum in cash within thirty (30) days of the Date of Termination) and
(ii) the timely payment or provision of any other benefits to which the
Executive is entitled under the terms of any of the Company’s benefit plans or
programs, including Disability benefits pursuant to the terms of any plan,
policy or arrangement of the Company. Payment under any long term cash

 

 

14

820407.2

 



 

incentive plan or other incentive compensation plan shall be determined and
governed solely by the terms of the applicable plan.

4.5          Termination by the Company for Cause or Voluntarily by the
Executive. If the Executive’s employment shall be terminated by the Company for
Cause during the Employment Period (either prior or subsequent to a Change in
Control) or voluntarily by the Executive for any reason or for no reason (either
prior or subsequent to a Change in Control), this Agreement shall terminate
without further obligations to the Executive, other than for (i) payment of the
Executive’s Accrued Obligations (as defined in Section 4.1(a)) (which shall be
paid to the Executive in a lump sum in cash within thirty (30) days of the Date
of Termination), and (ii) the timely payment or provision of any other benefits
to which the Executive is entitled under the under the terms of any of the
Company’s benefit plans or programs, as applicable for such termination as
provided in Section 4.6. Payment under any long term cash incentive plan or
other incentive compensation plan shall be determined and governed solely by the
terms of the applicable plan.

4.6          Non-Exclusivity of Rights. Except as provided in Sections 4.1(d)
and 4.1(e) or 4.2(d) and 4.2(e), nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which the Executive may
qualify. Amounts which are vested benefits of which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of, or any other
contract or agreement with, the Company at or subsequent to the Date of
Termination, shall be payable in accordance with such plan, policy, practice or
program or contract or agreement.

4.7          Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to pertain’ its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Section 4.1(d), such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A).

4.8          Conditions To Payments. To be eligible to receive (and continue to
receive) and retain the payments and benefits described in Section 4.1 (b) -
(e), Section 4.2 (b) - (e) or Section 2.4(c), the Executive must comply with the
terms of paragraph 5, and must execute and deliver to the Company an agreement,
in form and substance satisfactory to the Company, effectively releasing and
giving up all claims the Executive may have against the Company and its
subsidiaries, shareholders, successors and affiliates (and each of their
respective employees, officers, plans and agents) arising out of or based upon
any facts or conduct occurring prior to that date, and reaffirming and agreeing
to comply with the terms of this Agreement and any other agreement signed by the
Executive in favor of the Company or any of its subsidiaries or affiliates. The
agreement will be prepared by the Company and provided to the Executive at the
time the

 

 

15

820407.2

 



 

Executive’s employment is terminated or as soon as administratively practicable
thereafter. The agreement also will require the Executive, among other things,
to consult with Company representatives, and voluntarily appear as a witness for
trial or deposition (and to prepare for any such testimony) in connection with,
any claim which may be asserted by or against the Company, or any business
matter concerning the Company or any of its transactions or operations. Upon the
Executive’s Retirement, in order to be eligible to receive (and continue to
receive) the benefits described in Section 2.4(c), the agreement also will
require the Executive to be available at least one day a week to consult with
his successor in the position of Chief Executive Officer during the two-year
period following the Executive’s Retirement. The level of services required
during this two-year period shall be limited to the level required to ensure
that a separation from service from the Company and all its affiliates occurs
for purposes of Code Section 409A and the regulations thereunder as of the date
of the Executive’s Retirement. The Company will have no obligations to make the
payments and/or provide the benefits specified in Section 4.1 (b) - (e), Section
4.2 (b) - (e) or Section 2.4(c) specified above, when applicable, unless and
until the Executive signs and delivers the agreement described in this Section
4.8 and all conditions to the effectiveness of the release and waiver (including
but not limited to the expiration of any applicable time period to consider
signing the agreement or to revoke acceptance without any action being taken to
revoke acceptance or otherwise invalidate the agreement) have been satisfied.

4.9          Key Employee Six-Month Deferral. Notwithstanding anything to the
contrary in this Section 4, if the Executive is a Specified Employee on his Date
of Termination, he may not receive a payment of nonqualified deferred
compensation, as defined in Code Section 409A and the regulations thereunder,
until at least six months after the Date of Termination. Any payment of
nonqualified deferred compensation otherwise due in such six-month period shall
be suspended and become payable at the end of such six-month period. A
“Specified Employee,” for each calendar year, means an employee who is a key
employee, as defined by the Company in accordance with Section 409A and the
regulations thereunder.

Section 5:

Non-Competition.

The provisions of this Section 5 and any related provisions shall survive
termination of this Agreement and/or Executive’s employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive’s right to receive and retain the
benefits specified in Section 4.1(b) - (e), Section 4.2 (b) - (e), or the
benefits related to long-term incentive awards under Section 2.4(c) following
Retirement, are conditioned upon Executive’s compliance with the terms of this
Section 5:

 

5.1

Non-Compete Agreement.

5.1(a)     During the Executive’s employment with the Company and during the
period beginning on the date the Executive’s employment with the Company
terminates and ending two (2) years thereafter (i.e., on the second anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Board, become an officer, employee, agent,
partner, or director of, or provide any services or advice to or for, any
business enterprise in substantial direct competition (as defined in Section
5.1(b)) with the Company; provided that, if the Executive terminates Executive’s
employment for Good Reason after a Change

 

 

16

820407.2

 



 

in Control, then Executive will not be subject to the restrictions of this
Section 5.1(a). The above constraint shall not prevent the Executive from making
passive investments, not to exceed five percent (5%), in any enterprise where
Executive’s services or advice is not required or provided.

5.1(b)     For purposes of Section 5.1, a business enterprise with which the
Executive becomes associated as an officer, employee, agent, partner, or
director shall be considered in substantial direct competition, if such entity
competes with the Company in any business in which the Company or any of its
direct or indirect subsidiaries is engaged or provides services or products of a
type which is marketed, sold or provided by the Company or any of its
subsidiaries or affiliates (including but not limited to any product or service
which the Company or any such other entity is developing) within any State or
country where the Company or any such affiliate or subsidiary then provides or
markets (or plans to provide or market) any service or product as of the date
the Executive’s Company employment terminates.

5.1(c)     During the Executive’s employment with the Company and during the
period beginning on the date the Executive’s employment with the Company
terminates and ending two (2) years thereafter (i.e., on the second anniversary
of the date the Executive’s employment terminates), the Executive shall not,
without prior written approval of the Board, directly or indirectly, solicit,
provide to, take away, or attempt to take away or provide to any customer or
solicited prospect of the Company or any of its subsidiaries any business of a
type which the Company or such subsidiary provides or markets or which is
competitive with any business then engaged in (or product or services marketed
or planned to be marketed) by the Company or any of its subsidiaries; or induce
or attempt to induce any such customer to reduce such customer’s business with
that business entity, or divert any such customer’s business from the Company
and its subsidiaries; or discuss that subject with any such customer.

5.1(d)     During the Executive’s employment with the Company and during the
period beginning on the date the Executive’s employment with the Company
terminates and ending two (2) years thereafter (i.e., on the second anniversary
of the date Executive’s employment terminates), the Executive shall not, without
prior written approval of the Board, directly or indirectly solicit the
employment of, recruit, employ, hire, cause to be employed or hired, entice
away, or establish a business with, any then current officer, office manager,
staffing coordinator or other employee or agent of the Company or any of its
subsidiaries or affiliates (other than non-supervisory or non-managerial
personnel who are employed in a clerical or maintenance position) or any other
such person who was employed by the Company or any of its subsidiaries or
affiliates within the twelve (12) months immediately prior to the date the
Executive’s employment with the Company terminated; or suggest to or discuss
with any such employee the discontinuation of that person’s status or employment
with the Company or any of its subsidiaries and affiliates, or such person’s
employment or participation in any activity in competition with the Company or
any of its subsidiaries or affiliates.

5.2          Confidential Information. The Executive has received (and will
receive) under a relationship of trust and confidence, and shall hold in a
fiduciary capacity for the benefit of the Company, all “Confidential
Information” and secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies or direct or indirect
subsidiaries, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). During

 

 

17

820407.2

 



 

the Executive’s employment with the Company and after termination of the
Executive’s employment with the Company, the Executive shall never, without the
prior written consent of the Company, or as may otherwise be required by law or
legal process, use (other than during Executive’s employment with the Company
for the benefit of the Company), or communicate, reveal, or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 5.2 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. “Confidential
Information” means confidential and/or proprietary information and trade secrets
of or relating to the Company or any of its subsidiaries and affiliates (and
includes information the disclosure of which might be injurious to those
companies), including but not limited to information concerning personnel of the
Company or any of its subsidiaries and affiliates, confidential financial
information, customer or customer prospect information, information concerning
temporary staffing candidates, temporary employees, and personnel, temporary
employee and customer lists and data, methods and formulas for estimating costs
and setting prices, research results (such as marketing surveys, or trials),
software, programming, and programming architecture, enhancements and
developments, cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, new products or marketing strategies, deal or business
terms, budgets, vendor names, programming operations, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, results of internal analyses, computer programs
and programming information, techniques and designs, business and marketing
plans, acquisition plans and strategies, divestiture plans and strategies,
internal valuations of Company assets, and trade secrets, but does not include
information generally known in the marketplace. In addition, Confidential
Information includes information of another company given to the Company with
the understanding that it will be kept information confidential. All
Confidential Information described herein is and constitutes trade secret
information (regardless of whether the same is legally determined to be a trade
secret) and is not the property of the Executive.

5.3          Non-Disparagement. The Executive will never criticize, denigrate,
disparage, or make any derogatory statements about the Company or its respective
business plans, policies and practices, or about any of the Company’s officers,
employees or former officers or employees, to customers, competitors, suppliers,
employees, former employees, members of the public, members of the media, or any
other person; nor shall the Executive harm or in any way adversely affect the
reputation and goodwill of the Company. Nothing in this paragraph shall preclude
or prevent the Executive from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law.

5.4          Provisions Relating To Non-Competition, Non-Solicitation And
Confidentiality. The provisions of this Section 5 survive the termination of
Executive’s employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination, permitted or contemplated by this
Agreement. To the extent that any covenant set forth in this Section 5 of this
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be void or rendered invalid, but instead
shall be automatically amended for such lesser term, to such lesser extent, or
in such other lesser degree, as will grant the Company the maximum protection
and restrictions on the Executive’s activities permitted by applicable law in
such circumstances. In cases where there is a dispute as to the right to
terminate the Executive’s employment or the basis for such termination, the term
of any covenant set forth in

 

 

18

820407.2

 



 

Section 5 shall commence as of the date specified in the Notice of Termination
and shall not be deemed to be tolled or delayed by reason of the provisions of
this Agreement. The Company shall have the right to injunctive relief to
restrain any breach or threatened breach of any provisions in this Section 5 in
addition to and not in lieu of any rights to recover damages or cease making
payments under this Agreement. The Company shall have the right to advise any
prospective or then current employer of Executive of the provisions of this
Agreement without liability. The Company’s right to enforce the provisions of
this Agreement shall not be affected by the existence, or non-existence, of any
other similar agreement for any other executive, or by the Company’s failure to
exercise any of its rights under this Agreement or any other similar agreement
or to have in effect a similar agreement for any other employee.

Section 6:

Successors.

6.1          Successors of Executive. This Agreement is personal to the
Executive and, without the prior written consent of the Company, the rights (but
not the obligations) shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

6.2          Successors of Company. This Agreement is freely assignable by the
Company and its successors/assignees. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
division in which the Executive is employed, as the case may be, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Change in Control Date for Good Reason.

Section 7:

Miscellaneous.

7.1          Other Agreements. This Agreement supersedes all prior dated
agreements, letters and understandings concerning employment or severance
benefits payable to the Executive, either before or after a Change in Control,
including that certain Termination Compensation Agreement dated May 3, 2004. The
Board may, from time to time in the future, provide other incentive programs and
bonus arrangements to the Executive with respect to the occurrence of a Change
in Control that will be in addition to the benefits required to be paid in the
designated circumstances in connection with the occurrence of a Change in
Control. Such additional incentive programs and/or bonus arrangements will
affect or abrogate the benefits to be paid under this Agreement only in the
manner and to the extent explicitly agreed to by the Executive in any such
subsequent program or arrangement. This Agreement does not supersede or affect
in any way the validity of any agreement signed by Executive concerning
confidentiality, stock options, post-employment competition, non-solicitation of
business, accounts or employees, or agreements of a similar type or nature; and
any provisions of this Agreement shall be in addition to and not in lieu of (or
replace) any such other agreements.

7.2          Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid,

 

 

19

820407.2

 



 

addressed to the respective addresses as set forth below; provided that all
notices to the Company shall be directed to the attention of the Board of
Directors, or to such other address as one party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.

Notice to the Executive:

John H. Short, PhD

c/o RehabCare Group, Inc.

7733 Forsyth Boulevard Suite 2300

St. Louis, Missouri 63105

 

Notice to the Company:

RehabCare Group, Inc.

7733 Forsyth Boulevard

Suite 2300

St. Louis, Missouri 63105

Att: Board of Directors

7.3          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

7.4          Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

7.5          Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

7.6          Section 409A Compliance and Gross-Up. The parties intend that all
provisions of this Agreement comply with the requirements of Code Section 409A
to the extent applicable. No provision of this Agreement shall be operative to
the extent that it will result in the imposition of the additional tax described
in Code Section 409A(a)(1)(B)(i)(11) and the parties agree to revise the
Agreement as necessary to comply with Section 409A and fulfill the purpose of
the voided provision. The Company agrees to administer this Agreement in
accordance with Code Section 409A and the regulations thereunder so as to avoid
the imposition of any taxes or penalties applicable under Code Section 409A to
any amounts payable to the Executive. Nothing in this Agreement shall be
interpreted to permit accelerated payment of nonqualified deferred compensation,
as defined in Section 409A, or any other payment in violation of the
requirements of such Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, in the event that it shall be determined that any
payment or distribution from the Company, whether such right arises pursuant to
this Agreement or any other agreement, plan or program of the Company with
respect to the Executive, does not comply with Section 409A and such
noncompliance results in a penalty or additional tax, including interest on
income which should have been included in the Executive’s income in a prior
year, then the Executive shall be entitled to receive an additional

 

 

20

820407.2

 



 

payment (a “409A Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (excluding income taxes on the deferred compensation
which the Executive would have paid upon receipt of the deferred compensation
but for the noncompliance with Section 409A but including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest or penalties imposed with respect thereto)
imposed upon the 409A Gross-Up Payment, the Executive retains an amount of the
409A Gross-Up Payment on an after-tax basis equal to the amounts the Executive
is required to pay on account of the non-compliance with Section 409A; provided
that, no 409A Gross-Up Payment shall be payable by the Company if a payment
under this Agreement is made at the request of the Executive within six months
of his Date of Termination in violation of the key employee six-month deferral
described in Section 4.9. Any Section 409A Gross-Up Payment required under this
Section 7.6 shall be made by the April 1 immediately following the year in which
the determination of the noncompliance with Section 409A is made; provided that,
in no event will a 409A Gross-Up Payment be made later than the end of the
Executive’s taxable year following the taxable year in which the Executive
remits any tax and/or penalty pursuant to Section 409A. The intent of the
parties is that the Company shall be responsible in full for, and shall pay, any
and all additional tax, interest and penalties resulting from non-compliance
with Section 409A and any income and employment taxes (including, without
limitation, penalties and interest) imposed on any 409A Gross-up Payment(s). The
Executive and the Company shall utilize procedures substantially similar to
those set forth in Section 4.1(f)(ii)-(iii) to determine whether and when a 409A
Gross-Payment is required under this Section 7.6.

IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

 

/s/ John H. Short, PhD

 

John H. Short, PhD

 

 

 

 

REHABCARE GROUP, INC.

 

 

 

By:

          /s/ Harry E. Rich               

 

Name: Harry E. Rich

 

 

Title: Chairman of the Board

 

 

 

 

21

820407.2

 



 

 



Exhibit I

 

 

[img1.gif]


 

Intermediate points will be interpolated to 0.1%

 

 

 

 

22

820407.2

 

 

 